                                          Case 5:16-cv-05822-EJD Document 120 Filed 05/15/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EONLINE GLOBAL, INC, et al.,                   Case No.5:16-cv-05822-EJD
                                                         Plaintiffs,
                                   8
                                                                                        JUDGMENT
                                                  v.
                                   9
                                                                                        Re: Dkt. No. 118
                                  10     GOOGLE LLC,
                                                         Defendant.
                                  11

                                  12           On May 15, 2019, the Court granted Defendant Google LLC's motion for summary
Northern District of California
 United States District Court




                                  13   judgment. ECF No. 118. Pursuant to Federal Rule of Civil Procedure 58, the Court hereby

                                  14   ENTERS judgment in favor of Defendant Google LLC and against Plaintiffs eOnline Global, Inc.,

                                  15   Sonoran Online Marketing, LLC, and Four Peaks Online Marketing, LLC. The Clerk of Court

                                  16   shall close the file in this matter.

                                  17           IT IS SO ORDERED.

                                  18   Dated: May 15, 2019

                                  19                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
